DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Pending: 
1-3, 5-7, 9-20
Withdrawn: 
19-20
Rejected:
1-3, 5-7, 9-18
Amended: 
1, 10, 19
New: 
NONE
Independent:
1, 10, 19


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2016/0047021) in view of Shishido (2019/0127825).
Nakamura teaches an aluminum alloy comprising (in wt %):

Cl. 1, 10
Nakamura ex. 14, Table 1
Nakamura broad
Shishido
Si
0.8-1.5
1.0
0.4-1.5

Mg
0.5-0.9
0.5
0.3-1.0

Cu
0.5-1.0
0.7
≤1.0

Fe
0.1-0.5
0.18
≤0.5

Ti
≤0.1
-
≤0.3

Mn
<0.2
-
≤0.5
0.05-0.3*
V
0.06-0.5
-
≤1.0
0.02-0.1*
Zr
≤0.5
-
≤0.3
0.04-0.1*
Cr
≤0.5
-
≤0.3
0.04-0.3*
impurities
≤0.15
-
≤1.0





*=at least one

Table 1: Nakamura vs. Instant claims
see Nakamura at [0034-0044], which broadly overlaps the alloying ranges of Si, Mg, Cu, Fe, Ti, Mn, V, Zr, Cr, and impurities of instant claims 1 and 10. Nakamura at Table 1 teaches ranges of Si, Mg, Cu, Fe that fall within the claimed ranges (but not the amended V range). Concerning the V range of claims 1, 3, and 10, Nakamura at [0044] teaches V can be present as an impurity, up to 1.0% or less [0044], which broadly overlaps the claimed invention. Further concerning said claimed range of V and ratio of V to (Mn, Cr, and/or Zr), Shishido (who is drawn to a substantially similar Al-Mg-Si alloy sheet) teaches that additions of at least one of: 0.05-0.3% Mn, 0.04-0.1% Zr, 0.04-0.3% Cr, and 0.02-0.1% V [0048] improves strength and formability of Al-Mg-Si alloy sheets by forming dispersed particles that miniaturize grains [0045]. It would have been obvious to one of ordinary skill in the art to have replaced or partially replaced the Mn, Cr, or Zr taught by Nakamura (see Nakamura at [0038-0041]) with 0.02-0.1% V, because it is prima facie obvious to substitute equivalents known for the same purpose, see MPEP 2144.06, wherein Shishido teaches Mn, Cr, Zr, and V are effective to form dispersed particles and refined grains, thereby improving strength and formability/ductility (see Shishido at [0045]). Secondary reference of Shishido does not specify a specific ratio of V to (Mn, Cr, and/or Zr), but teaches all of Mn, Cr, Zr, and V are effective to improve strength by forming refined grains. It would have been obvious to one of skill in the art to find workable ranges of V, Mn, Cr, and Zr suitable to form refined grains, given the disclosure of Shishido, who teaches V, Mn, Cr, and Zr in ranges that encompass the claimed ranges as well as encompass the claimed ratio of V to (Mn, Cr, and/or Zr).
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Concerning the property “the aluminum alloy exhibits an increase in bend angle, as tested according to VDA 238-100, of up to 10° as compared to an aluminum alloy that does not contain V”, because Nakamura and Shishido teach an overlapping alloy composition, complete with an overlap in V, then substantially the same increase in bend angle is expected for the prior art, as in the instant invention. 
Because of the overlapping in alloying ranges, it is held that Nakamura together with Sishido has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claims 2-7, the alloying ranges taught by Nakamura and Shishido overlap or touch the boundary of the claimed alloying ranges (see Table above).
Concerning claim 9, though Nakamura does not specify the degree of “excess Si”, because Nakamura teaches overlapping alloying ranges, then substantially the same degree of “excess Si” is held to be present for the alloy of Nakamura, as for the instant invention.
Concerning claim 10, Nakamura at examples teaches said Al-Mg-Si alloy is in the form of a product.
Concerning claims 14 and 15, Nakamura teaches AlMnFeSi phases are formed [0038], which meets the instant Fe-constituent limitations.
Concerning claims 11-13, 16-18, Nakamura is silent as to the rotated cube texture (cl. 11), density of dispersoids (cl. 12, 13), average size of Fe-constituents (cl. 16), YS in a T6 temper (cl. 17), or uniform elongation and minimum bend angle when in a T4 temper (cl. 18).  However, Nakamura teaches a substantially identical process of working and heat treating the aluminum alloys of the prior art as done in the present invention, including semi-continuous casting, homogenizing 500-580°C, hot rolling at a start temperature 400-550°C (which includes pre-heating or cooling to said hot rolling start temperature of 400-550°C), cold rolling, solution heating at ≥500°C, and heating (preaging) at ≥70°C; see Nakamura at Fig. 2 and the second embodiment of the invention at para. [0076], etc.). In particular, the examiner points out that homogenizing at 500-580°C followed by hot rolling at a start temperature of 400-550°C taught by Nakamura overlaps the dual homogenization described in the instant specification at [0068-0071] (wherein preheating or cooling to a hot rolling temperature of 400-550°C meets the second homogenization step). Because Nakamura and Shishido teach an overlapping Al-Mg-Si alloy, subjected to substantially overlapping heating and working steps as the instant invention, then substantially the same microstructure and properties are reasonably expected (such as rotated cube texture, density of dispersoids, average size of Fe-constituents, YS in a T6 temper, uniform elongation and minimum bend angle when in a T4 temper), as for the instant invention. 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.


Claims 1-3, 5-7, 9, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwellinger (US 5,766,546).
Schwellinger teaches an aluminum alloy comprising (in wt %):

Cl. 1, 10
cl. 2
cl. 3
Schwellinger
Si
0.8-1.5
0.9-1.4
1.0-1.3
0.3-1.6
Mg
0.5-0.9
0.6-0.9
0.6-0.8
0.3-1.3
Cu
0.5-1.0
0.6-0.9
0.7-0.9
-0.9
Fe
0.1-0.5
0.1-0.35
0.1-0.25
-0.5
Ti
≤0.1
0.01-0.09
0.01-0.05
-
Mn
<0.2
-0.19
-0.15
-0.5
V
0.06-0.5
0.06-0.3
0.06-0.3
0.05-0.3
Zr
≤0.5
-0.3
-0.2
-0.3
Cr
≤0.5
-0.3
-0.2
-0.3
impurities
≤0.15


-






Table 2: Schwellinger vs. Instant claims
which overlaps the alloying ranges of claims 1-3, 5-7, 10). Concerning the property “the aluminum alloy exhibits an increase in bend angle, as tested according to VDA 238-100, of up to 10° as compared to an aluminum alloy that does not contain V”, because Schwellinger teaches an overlapping alloy composition, complete with an overlap in V, then substantially the same increase in bend angle is expected for the prior art, as in the instant invention. 
Concerning the amended V to (Mn, Cr, and/or Zr) ratio, Schwellinger teaches V, Mn, Cr, and Zr in ranges that encompass the claimed ranges as well as encompass the claimed ratio of V to (Mn, Cr, and/or Zr). It would have been obvious to one of skill in the art to find workable combination of V, Mn, Cr, and Zr, given the disclosure of Schwellinger. Applicant has not shown criticality of the claimed ratio of V to (Mn, Cr, and/or Zr).
Because of the overlapping in alloying ranges, it is held that Schwellinger has created a prima facie case of obviousness of the presently claimed invention.
Concerning claim 9, though Schwellinger does not specify the degree of “excess Si”, because Schwellinger teaches overlapping alloying ranges, then substantially the same degree of “excess Si” is held to be present for the alloy of Nakamura, as for the instant invention.
Concerning claim 17, Schwellinger teaches a YS of 294 MPa, which rounds to 300 MPa for 1 significant digit (wherein claim 17’s YS of “300” has 1 significant digit), and therefore meets the claimed minimum.

Response to Amendment
In the response filed on 1/26/22 applicant amended claims 1, 10, and 19, and submitted various arguments traversing the rejections of record. No new matter has been added.
Applicant’s argument that the instant invention is allowable because the prior art does not teach examples with the claimed V to (Mn, Cr, and/or Zr) ratio has not been found persuasive. As set forth above, though secondary reference of Shishido does not specify a specific ratio of V to (Mn, Cr, and/or Zr), Shishido teaches all of Mn, Cr, Zr, and V are effective to improve strength by forming refined grains. It would have been obvious to one of skill in the art to find workable ranges of V, Mn, Cr, and Zr suitable to form refined grains, given the disclosure of Shishido, who teaches V, Mn, Cr, and Zr in ranges that encompass the claimed ranges as well as encompass the claimed ratio of V to (Mn, Cr, and/or Zr). 
Additionally/alternatively, as set forth above, though Schwellinger does not teach an example within the claimed V to (Mn, Cr, and/or Zr) range, Schwellinger broadly teaches V, Mn, Cr, and Zr in ranges that encompass the claimed ranges as well as encompass the claimed ratio of V to (Mn, Cr, and/or Zr). It would have been obvious to one of skill in the art to find workable combination of V, Mn, Cr, and Zr suitable to form refined grains, given the disclosure of Schwellinger.
Applicant has not shown criticality of the claimed ratio of V to (Mn, Cr, and/or Zr), with respect to the broad overlap taught by the prior art.  In other words, amounts of V relative to those of Mn, Cr and Zr as claimed are all within the disclosure of the amounts of those respective elements in the prior art, and Applicant has not established that restricting the ratio of V to that of one or more of those elements produces any unexpected or unobvious difference or advantage in comparison to the prior art.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        




/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        5/13/2022